This is an appeal from a judgment of conviction rendered in the district court of Woods county on the 21st day of October, 1922, on a verdict of a jury finding the plaintiff in error guilty of the crime of grand larceny, and assessing his punishment as above stated. The information charged the larceny of $95 in money from the person and possession of one A.F. Gilchrist on or about the 8th day of February, 1922. The petition in error and case-made were filed in this court on the 29th day of March, 1923. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the case at the time the same was finally submitted. The evidence of the guilt of plaintiff *Page 179 
in error is wholly circumstantial, but the evidence on the part of the state is such as, if believed, is sufficient to sustain the verdict and judgment. Rule 9 of this court provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the case is therefore affirmed.